


110 HRES 510 IH: Honoring the life accomplishments and

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Doggett, Ms. Kilpatrick,
			 Mr. Cleaver,
			 Mr. Reyes,
			 Mr. Gonzalez,
			 Mr. Salazar,
			 Mr. Jackson of Illinois,
			 Mr. Edwards,
			 Mr. Lampson,
			 Ms. Lee, Ms. Waters, Mr.
			 Hinojosa, Mr. Thompson of
			 Mississippi, Mr. Al Green of
			 Texas, Mr. Cuellar,
			 Mr. Conyers,
			 Mr. Meek of Florida,
			 Mr. Ellison,
			 Ms. McCollum of Minnesota,
			 Mr. Courtney,
			 Mr. Sires,
			 Mr. Altmire,
			 Mr. Gene Green of Texas,
			 Mr. Brady of Texas,
			  Mrs. Jones of Ohio, and
			 Mr. Lewis of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the life accomplishments and
		  extraordinary leadership of Sylvia K. Brooks, a 16-year President and CEO of
		  the Houston Area Urban League (HAUL) and first female president of the Houston
		  Urban League, who transformed the Houston Area Urban League into a
		  nationally-recognized and respected social service agency.
	
	
		Whereas Sylvia K. Brooks received her Bachelor of Arts
			 degree from Texas Southern University and her Masters in Social Work from the
			 University of Southern California; and completed the Human Service Executive
			 Management Program at Harvard University;
		Whereas Ms. Brooks’ education background led her into a
			 successful career in human services in which she spent fourteen years as Vice
			 President of Community Problem-Solving and Fund Distribution for the United Way
			 of the Texas Gulf Coast;
		Whereas in 1990, Ms. Brooks made history by becoming the
			 first female President and CEO of the Houston Area Urban League, Inc. (HAUL),
			 and while serving in that capacity, brought many new programs to the Urban
			 League including: the opening of a Business Systems Training Center (Griggs);
			 nationally recognized employment service; expansion of the Housing Counseling
			 project for consumers who were previously unable to purchase a home; an
			 outstanding youth leadership and parent development program; and a
			 comprehensive volunteer recruitment program;
		Whereas during Ms. Brooks’ tenure as President and CEO,
			 the Houston Area Urban League successfully completed a $2 million capital
			 campaign, and officially moved into its new home at 1301 Texas Avenue in
			 October 1998;
		Whereas Ms. Brooks is a founding member of the Third Ward
			 Redevelopment Council, currently a member of the board of directors for the
			 OST/Almeda Tax Increment Financing District, and a member of the American
			 Leadership Forum. Ms. Brooks manages a staff of 53 with an annual budget of
			 $4.6 million;
		Whereas as a homeowner in the Third Ward, Ms. Brooks
			 helped organize the Third Ward Redevelopment Council, and is a member of the
			 Third Ward Community Cloth, a collaboration of over 300 human service agencies
			 in the Third Ward; Pilgrim Congregational Church; Alpha Kappa Alpha Sorority;
			 and Jack and Jill of Houston;
		Whereas the current success of the Houston Area Urban
			 League is a direct result of the hard work and guidance over the past decade by
			 Mrs. Sylvia K. Brooks, President and Chief Executive Officer. With 20 years of
			 administrative and managerial leadership experience and her commitment to
			 serving her community, Mrs. Brooks has met the mission of the League and built
			 the services needed by the community and its members;
		Whereas under the leadership of Mrs. Brooks, the Houston
			 Area Urban League has embarked on an aggressive campaign to ensure that all
			 Houston citizens have an opportunity to participate fully in the benefits of
			 being an American, a Texan and a Houstonian;
		Whereas Ms. Brooks has worked tirelessly in her pursuit of
			 equal opportunity and fair treatment and access for all Houstonians;
		Whereas in June 2007, after more than 16 years of
			 dedicated service, Sylvia K. Brooks will retire from the Houston Area Urban
			 League; and
		Whereas Ms. Brooks is married to Errol, a great chef and
			 devoted husband; and is the proud mother of three adult sons, Leland,
			 Christopher, and Donald: Now, therefore, be it
		
	
		That the House of Representatives
			 commends Sylvia K. Brooks for her distinguished career of service and
			 extraordinary leadership as President and CEO of the Houston Area Urban
			 League.
		
